SUPERIOR COURT
of the
State of Delaware

Kent County Courthouse

William L. Witham, Jr. 38 The Green
Resident Judge Dover, Delaware 19901
Telephone (302) 739-5332

March 16, 2020

Alicia A. Porter, Esquire
Department of Justice
102 West Water Street
Dover, Delaware 19901

Stephanie H. Blaisdell, Esquire
Office of Defense Services

45 The Green

Dover, Delaware 19901

Re: State v. Owen J. Thompson
I.D. No. 1906000870
Letter Decision on Appeal of Commissioner’s Bail Decision

Dear Counsel:

The Court has before it the State’s Motion for Reconsideration of
Commissioner’s Order and Motion to Stay Commissioner’s Order. I have carefully
reviewed the parties’ submissions before the Commissioner, the transcript of the Bail
Hearing held on February 13, 2020, as well as the transcript of the office conference
before this Court on February 17, 2020. All submissions thereafter have been
reviewed.

For the reasons set forth below, the State’s Motion for Reconsideration of
Commissioner’s Order is DENIED and the Motion to Stay is, therefore, MOOT.

A jury trial for Defendant was held on January 28, 2020. Defendant was
charged with Rape Second Degree, Kidnapping Second Degree and Strangulation.
State v. Owen J. Thompson
I.D. No. 1906000870
March 16, 2020

Defendant was found not guilty of all the charges of his Indictment. The State
requested to submit a charge of a lesser-included offense of Attempted Rape Second
Degree to the jury, and Defense agreed. The jury could not come to a decision on the
charge of the lesser-included offense, and the Court declared a mistrial. The State
intends to retry Defendant for the single count of Attempted Rape Second Degree.
Defendant filed a motion to dismiss, or, in the alternative, a motion for a judgment
of acquittal which was denied on March 11.2020. On F ebruary 12, 2020, Defendant
entered a guilty plea to Breach of Release of Bond Condition on the remaining
counts. He contacted the mother of his child and was sentenced to time served.

Under Superior Court Criminal Rule 62', Commissioners have the power and
duties conferred or imposed upon Commissioners by law, by the rules of Criminal
Procedure for the Superior Court, and by Administrative Directive of the President
Judge, including, but not limited to, conducting non case-dispositive hearings
pending before the Court. If a non case-dispositive matter, a judge may reconsider
any hearing or pretrial matter only where it has been shown on the record that the
Commissioner’s order is based upon findings of fact that are clearly erroneous, or is
contrary to law.

Any modifications of conditions of release must be considered under Super
Court Criminal Interim Rules 5.3. and 5.4.

Once the original trial was concluded with a not guilty finding on all counts but
the unindicted attempted rape charge, the defendant is viewed as an unindicted
defendant and must be presumed innocent until proven guilty. It is clear from a
review, that the Commissioner considered this and implicitly noted the factors in
reaching her decision. Bond was set at $60,500 for the remaining charge of
Attempted Rape Second Degree which is a B felony. A requirement of pretrial
services monitoring with GPS and a no contact order was emphasized. Pretrial
services would be authorized to increase the level to Level IV home confinement.

 

' Super. Ct. Crim. R 62(a)(4).
* Super. Ct. Crim R. 62(a)(4)(iv).
State v. Owen J. Thompson
[I.D. No. 1906000870
March 16, 2020

It is clear that the Commissioner utilized the relevant factors such as:

1. Presumption of innocence.

2. Be at liberty while awaiting trial.

3. Protection of the victim yet recognizing that financial support was needed
for the victim and his child .

4. Whether the proper administration of justice is served.

5. The recommended high monetary range for a Class B felony is $60,000.
A totality of the circumstances analysis was utilized and this gives the Judicial
Officer broad authority to make, “...a balanced assessment of the relative weight” of
all the various legal factors relevant to a bail decision.‘

In this case, the Commissioner set bail at $60,500 which this Court does
not find unreasonable. Wherefore, the State’s Motion for Reconsideration of
Commissioner’s Order is DENIED and Motion to Stay Commissioner’s Order is

MM Me, >

Hon. William L. Witham, Jr.
Resident Judge

IT IS SO ORDERED.

WLW/dmh

oc: Prothonotary

cc: Alicia A. Porter, Esquire
Stephanie H. Blaisdell, Esquire

 

* Delaware Sentencing Accountability Commission Benchbook (SENTAC) 2020 at 148.
* Illinois v Gates, 462 U.S. 213, 324 (1983).

3